        Case 1:20-cv-01589-JEB Document 14 Filed 09/08/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                          )
 CONSERVATION LAW                         )
 FOUNDATION, et al.,                      )
                                          )
              Plaintiffs,                 )      Case No. 1:20-cv-01589-JEB
                                          )
       v.                                 )
                                          )
 DONALD J. TRUMP, et al.,                 )
                                          )
              Defendants.                 )
                                          )

       PLAINTIFFS’ MOTION TO STAY BRIEFING DEADLINES OR,
          IN THE ALTERNATIVE, FOR EXTENSION OF TIME
            TO RESPOND TO THE MOTIONS TO DISMISS

      Pursuant to Federal Rule of Civil Procedure 7 and Local Civil Rule 7, and for

the reasons explained herein, Plaintiffs respectfully request that the Court stay the

deadlines for their responses to Federal Defendants’ and Proposed Defendant-

Intervenor’s motions to dismiss in the above-captioned case. At present, Plaintiffs’

response to Federal Defendants’ motion to dismiss is due on September 14, 2020,

and Plaintiffs’ response to Proposed Defendant-Intervenor’s separate motion to

dismiss will be due within 14 days of the Court’s decision on his motion to

intervene, should the Court grant it. At the same time, there is a petition for

certiorari pending in Massachusetts Lobstermen’s Association v. Ross, No. 20-97

(filed July 27, 2020), and Plaintiffs’ counsel are preparing their response in

opposition to that petition for certiorari, which is due October 30, 2020. Because the

Supreme Court’s resolution of the petition may impact the briefing and resolution of
           Case 1:20-cv-01589-JEB Document 14 Filed 09/08/20 Page 2 of 6




the motion(s) to dismiss in this case, Plaintiffs submit that a temporary stay of the

briefing schedule would serve the interests of judicial efficiency and economy. In the

alternative, Plaintiffs request a 45-day extension of time from the date this Court

rules on the motion to intervene within which to respond to the motion(s) to

dismiss.

      Counsel for Federal Defendants have informed Plaintiffs’ counsel that they

cannot take a position on this motion until they have reviewed Plaintiffs’ motion

and memorandum in support. Counsel for Proposed Defendant-Intervenor has

indicated that he does not oppose Plaintiffs’ request for a 45-day extension, but

cannot take a position on Plaintiffs’ request for a stay until he has reviewed

Plaintiffs’ motion and memorandum in support.

      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

      Plaintiffs state the following in support of the instant motion:

      1. On August 31, 2020, Federal Defendants moved to dismiss Plaintiffs’

complaint. Fed. Defs.’ Mot. to Dismiss, ECF No. 12 (Aug. 31, 2020). On that same

day, a proposed Defendant-Intervenor, Mr. Jonathan Williams, moved to intervene

and lodged his own proposed motion to dismiss. Mot. to Intervene, ECF No. 11 (Aug.

31, 2020); Proposed Mot. to Dismiss, ECF No. 11-4 (Aug. 31, 2020). (Plaintiffs do not

oppose Mr. Williams’s motion to intervene and have separately filed a response so

stating. Federal Defendants have not yet responded to the intervention motion.)

Under this Court’s rules, Plaintiffs’ opposition to Federal Defendants’ motion to

dismiss is due on September 14, 2020. See L. Civ. R. 7(b). Additionally, if the Court



                                          2
         Case 1:20-cv-01589-JEB Document 14 Filed 09/08/20 Page 3 of 6




grants Mr. Williams’s intervention motion, Plaintiffs’ opposition to Mr. Williams’s

separate motion to dismiss will be due within 14 days of the Court’s order on

intervention. See L. Civ. R. 7(b), (j).

       Plaintiffs are reviewing the motions to dismiss now and evaluating whether

to file an opposition brief or to amend or supplement their complaint pursuant to

Federal Rule of Civil Procedure 15. If Plaintiffs oppose the motion(s) to dismiss, and

if the Court grants Mr. Williams’s motion to intervene, Plaintiffs submit that it

would serve the interests of judicial economy and efficiency to file a single,

combined brief responding to both motions to dismiss, rather than two separate

opposition briefs covering much the same ground.

       Moreover, Plaintiffs note that their complaint and both motions to dismiss

rely heavily on this Court’s decision and the D.C. Circuit’s affirmance in

Massachusetts Lobstermen’s Association v. Ross,1 which upheld the President’s

designation of the Northeast Canyons and Seamounts Marine National Monument,

and which are now the subject of a petition for certiorari pending before the

Supreme Court. See Pet. for Writ of Cert., Mass. Lobstermen’s Assn. v. Ross, No. 20-

97 (filed July 27, 2020). The Supreme Court’s resolution of that petition—and, if it

grants certiorari, its potential review of the legality of the Monument vel non—could

impact Plaintiffs’ responses to the motions to dismiss in the instant case and,




1See Compl. ¶¶ 7, 106, 127, 128, ECF No. 1 (June 17, 2020); Mem. in Supp. of Fed.
Defs.’ Mot. to Dismiss 4, 8 n.3, 14-15, 34, 39, ECF No. 12 (Aug. 31, 2020); Mem. in
Supp. of Proposed Def.-Intervenor’s Mot. to Dismiss 1, 4, 7, 8 n.3, 9, 16, 18, 20, 27,
28, 29, ECF No. 11-5 (Aug. 31, 2020).
                                           3
         Case 1:20-cv-01589-JEB Document 14 Filed 09/08/20 Page 4 of 6




ultimately, the Court’s resolution of those motions. Given the pendency of the

petition for certiorari in Massachusetts Lobstermen’s Association, Plaintiffs

respectfully request that the Court exercise its “broad discretion” to stay Plaintiffs’

deadlines to respond to the motion(s) to dismiss in the interest of judicial economy

and efficiency. Fonville v. Dist. of Columbia, 766 F. Supp. 2d 171, 172 (D.D.C. 2011)

(internal quotation marks omitted). Because President Trump’s June 2020

proclamation opening the Monument to commercial fishing is already in effect, see

Compl. ¶ 130, Plaintiffs are aware of no hardship to Federal Defendants or

Proposed Defendant-Intervenor that might be caused by a stay in the briefing.

      Plaintiffs further propose that, within 14 days of the Supreme Court’s grant

or denial of the petition, the parties submit a joint status report informing this

Court of the Supreme Court’s decision and proposing next steps for further

proceedings in this case—e.g., either requesting that the stay be extended during

Supreme Court merits review, or proposing a deadline by which Plaintiffs will

respond to the motion(s) to dismiss or file an amended or supplemented complaint.

Cf. Minute Order, Mass. Lobstermen’s Assn., No. 17-cv-00406-JEB (D.D.C. May 12,

2017) (granting Federal Defendants’ motion to stay the earlier case, and ordering

parties to submit a joint status report).

      2. In the alternative, Plaintiffs respectfully request that the Court extend

Plaintiffs’ time to respond to the motion(s) to dismiss, directing Plaintiffs to file

their response(s) to the motion(s) within 45 days after the Court rules on Proposed

Defendant-Intervenors’ motion to intervene. Plaintiffs request this extension to



                                            4
        Case 1:20-cv-01589-JEB Document 14 Filed 09/08/20 Page 5 of 6




allow counsel adequate time to review and respond to Federal Defendants’ and

Proposed Defendant-Intervenors’ recent filings and to draft a single combined

opposition to both motions to dismiss (or, alternatively, to file an amended or

supplemented complaint).

      Plaintiffs’ counsel’s efforts to review and respond to the motions to dismiss

require additional time because they are simultaneously endeavoring to draft their

brief in opposition to certiorari in Massachusetts Lobstermen’s Association, which is

due October 30, 2020; because, if the Court grants Mr. Williams’s intervention

motion, Plaintiffs intend to respond to both motions to dismiss with an

amended/supplemented complaint or with a single, combined opposition brief; and

because the COVID-19 pandemic and related office and school closures have

disrupted and continue to disrupt Plaintiffs’ counsel’s work.

Dated: September 8, 2020                      Respectfully submitted,

                                              /s/ Katherine Desormeau
Erica Fuller (D.D.C. Bar. ID MA001)           Katherine Desormeau (D.D.C. Bar ID
Peter Shelley (admitted pro hac vice)         CA00024)
Conservation Law Foundation                   Ian Fein (D.D.C. Bar ID CA00014)
62 Summer Street                              Natural Resources Defense Council
Boston, MA 02110                              111 Sutter Street, 21st Floor
(617) 850-1754                                San Francisco, CA 94104
efuller@clf.org                               (415) 875-6100
pshelley@clf.org                              kdesormeau@nrdc.org
                                              ifein@nrdc.org
Counsel for Plaintiff Conservation Law
Foundation                                    Jacqueline M. Iwata (D.C. Bar No.
                                              1047984)
Roger Fleming (D.D.C. Bar. ID ME001)          Natural Resources Defense Council
Blue Planet Strategies, LLC                   1152 15th Street, NW, Suite 300
47 Middle Street                              Washington, DC 20005
Hallowell, ME 04347                           (202) 289-2377
(978) 846-0612                                jiwata@nrdc.org

                                          5
        Case 1:20-cv-01589-JEB Document 14 Filed 09/08/20 Page 6 of 6




rflemingme7@gmail.com
                                               Counsel for Plaintiff Natural Resources
Counsel for Plaintiffs Klyver and Center       Defense Council
for Biological Diversity




                                           6
